NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
AMERICAN PATENT DEVELOPMENT
CORPORATION, LLC,
Plaintiff~Appellant,
V.
MOVIELINK, LLC AND BLOCKBUSTER`, INC.,
Defendan,ts-Appellees.
2010-1554
Appeal from the United States District Court for the
Distriet of De1aWare in case no. 07-CV-0605, Judge Leo-
nard P. Stark.
ON MOTION
ORDER
The appellees inform this court that B1ookbuster, Inc.
filed a Chapter 11 Vo1untary Petition.
lt appears that the automatic stay provisions of 11
U.S.C. § 362 are app]_icab1e.
According1y,
IT ls ORDERED THAT:

AMERICAN PATENT V. MOVlELINK 2
The briefing schedule is stayed. The appellees are di-
rected to file a status report with this court every 90 days
concerning the status of the bankruptcy proceedings and
whether the automatic stay is lifted. Any other party may
file a status report or respond to a status rep0rt.
FoR THE CoURT
0cT 2 9 2010 /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc The0dore M. Sabety, Esq.
Scott W. Breedlove, Esq.
FlLED
321 u.s. count oF APPEALs FOR
me FEnERAL clRcun
UCT 29 2010
]AN HORBAL¥
CLERK